Citation Nr: 1039982	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  07-17 192A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (MC)
 in Tampa, Florida



THE ISSUE

Entitlement to payment or reimbursement of medical expenses 
incurred in connection with the Veteran's care at Lakeland 
Regional Medical Center (LRMC) on November 9 and 10, 2006.  



ATTORNEY FOR THE BOARD

Dan Brook Counsel




INTRODUCTION

According to the VAMC, the Veteran served on active duty from 
November 1971 to December 1974.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a decision by the VAMC in Tampa, Florida 
that denied payment or reimbursement of medical expenses under 
the provisions of 38 U.S.C.A. § 1725.  The appellant is LRMC; the 
facility that furnished the treatment in question.  38 C.F.R. 
§ 17.1004(a).  

The matter was remanded by the Board in June 2010.  The requested 
development was accomplished and the matter has been returned to 
the Board.


FINDINGS OF FACT

1.  The medical evidence reasonably shows that a medical 
emergency was present when the Veteran entered the LRMC emergency 
room and was subsequently found to have a blood alcohol level of 
.427; and that a VA facility was not feasibly available to 
provide this emergency treatment; however, subsequent medical 
evidence shows that the Veteran was stable for transfer after his 
blood alcohol level had been decreased to .239, and there is no 
indication that a VA facility was not available to provide the 
Veteran with any continued medical treatment.  

2.  The evidence reasonably shows that the Veteran does not have 
any service connected disabilities, was enrolled in the VA health 
care system and had received medical services under authority of 
38 U.S.C.A. Chapter 17 within the 24-month period preceding the 
furnishing of the LRMC treatment; it also shows that the Veteran 
was financially liable to LRMC for the treatment, that the 
condition for which the emergency treatment was furnished was not 
caused by an accident or work-related injury and that the Veteran 
was not eligible for payment or reimbursement under 38 U.S.C.A. 
§ 1728.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to reimbursement or payment by 
the Department of Veterans Affairs for the cost of the 
unauthorized medical expenses for treatment initially received by 
the Veteran in the LRMC emergency room on November 9, 2006 have 
been met.  38 U.S.C.A. §§ 1703(a), 1725, 1728 (West 2002); 38 
C.F.R. §§ 17.54, 17.120, 17.130, 17.1002 (2010).

2.  The criteria for entitlement to reimbursement or payment by 
the Department of Veterans Affairs for the cost of the 
unauthorized medical expenses for the treatment received by the 
Veteran at LRMC on November 9 and10, 2010,  subsequent to the 
emergency room treatment have not been met.  38 U.S.C.A. §§ 
1703(a), 1725, 1728 (West 2002); 38 C.F.R. §§ 17.54, 17.120, 
17.130, 17.1002 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.

In the instant case, pursuant to the June 2010 remand, the 
Veteran was provided a June 2010 VCAA notice letter.  The letter 
generally provided notice of the evidence that VA would seek to 
provide and the evidence that the claimant was expected to 
provide.  Additionally, although the letter did not provide 
notice of the evidence necessary to substantiate the claim, the 
Board notes that in a June 2007 notice of disagreement, the 
appellant affirmatively argued that it was entitled to payment or 
reimbursement of the expenses incurred, arguing under 38 U.S.C.A. 
§ 1725 that the Veteran was given emergency treatment by the 
appellant and citing specific medical evidence of record (i.e. 
the results of blood alcohol testing for the Veteran) to support 
this argument.  Thus, the Board finds that the appellant 
exhibited actual knowledge of the evidence necessary to 
substantiate the claim and is thus not prejudiced by the lack of 
VCAA notice.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007) (holding that where the appellant demonstrates awareness 
of the information and evidence necessary to establish 
entitlement to his claim, the appellant was not prejudiced by 
VA's failure to satisfy the duty to notify prior to the initial 
adjudication).

The Board also notes that it is not entirely clear that the VCAA 
applies to cases involving reimbursement of private medical 
expenses.  Notably, the Court of Appeals for Veterans Claims 
(Court) has held that the VCAA, with its expanded duties, is not 
applicable to cases involving the waiver of recovery of 
overpayment claims, pointing out that the statute at issue in 
such cases is not found in Title 38, United States Code, Chapter 
51 (i.e., the laws changed by VCAA).  See Barger v. Principi, 16 
Vet. App. 132 (2002).  Similarly, the statute at issue in this 
matter is not found in Chapter 51 (rather, in Chapter 17).  
Accordingly, it does not appear that the VCAA is applicable to 
this claim.  Barger, 16 Vet. App. 132 (2002).  

Additionally, the record does not contain any indication that 
there is any outstanding evidence relevant to this claim.  
Accordingly, any duties to notify and assist owed to the Veteran 
have been met and the Board will proceed with adjudication of 
this appeal.  

II.  Analysis

As related in LRMC's written statements, the facility contends 
that reimbursement of unauthorized medical expenses incurred 
there on November 9 and 10, 2006 is warranted.   The facility 
argues that when the Veteran came into the hospital, his blood 
alcohol level was .427, and that he thus required immediate 
medical attention.  The facility notes that after receiving this 
immediate attention, his blood alcohol level dropped to a 
manageable .239, and that as a result he became stable enough to 
be transferred to an observation unit.  However, it was still 
necessary for LRMC to monitor his condition before he could be 
released from the hospital.  

Initially, in adjudicating a claim for reimbursement of medical 
expenses, the Board must make a factual determination as to 
whether VA gave prior authorization for the non-VA medical care 
that the Veteran received through a private facility.  See 38 
U.S.C.A. § 1703(a); see also 38 C.F.R. § 17.54.  This is a 
factual, not a medical, determination.  Similes v. Brown, 5 Vet. 
App. 555 (1994).  In the instant case, there is no indication 
that the care received at the LRMC was preauthorized by VA.

Where private medical expenses have not been previously 
authorized by VA, as here, in order to establish entitlement to 
payment or reimbursement for such unauthorized expenses, a 
Veteran must satisfy the criteria outlined by 38 U.S.C.A. 
§ 1728 or 38 U.S.C.A. § 1725, and their accompanying regulations.  

In the instant case, as the record indicates that Veteran has not 
established that he has any service-connected disabilities, the 
case has been appropriately adjudicated under 38 U.S.C.A. § 1725, 
and the accompanying regulations.  To be entitled to the payment 
for emergency care under this Act, the evidence must meet all of 
the following criteria:

(a) The emergency services were provided in a hospital emergency 
department or a similar facility held out as providing emergency 
care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature that 
a prudent layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous to 
life or health (this standard would be met if there were an 
emergency medical condition manifesting itself by acute symptoms 
of sufficient severity (including severe pain) that a prudent 
layperson who possesses an average knowledge of health and 
medicine could reasonably expect the absence of immediate medical 
attention to result in placing the health of the individual in 
serious jeopardy, serious impairment to bodily functions, or 
serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not have 
been considered reasonable by a prudent layperson (as an example, 
these conditions would be met by evidence establishing that a 
veteran was brought to a hospital in an ambulance and the 
ambulance personnel determined that the nearest available 
appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care 
beyond the initial emergency evaluation and treatment is for a 
continued medical emergency of such a nature that the veteran 
could not have been safely transferred to a VA or other Federal 
facility;

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. Chapter 17 
within the 24-month period preceding the furnishing of such 
emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract for 
payment or reimbursement, in whole or in part, for the emergency 
treatment (this condition cannot be met if the veteran has 
coverage under a health-plan contract but payment is barred 
because of a failure by the veteran or provider to comply with 
the provisions of that health-plan contract, e.g., failure to 
submit a bill or medical records within specified time limits, or 
failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, the 
claimant has exhausted without success all claims and remedies 
reasonably available to the veteran or provider against a third 
party for payment of such treatment; and the veteran has no 
contractual or legal recourse against a third party that could 
reasonably be pursued for the purpose of extinguishing, in whole 
or in part, the veteran's liability to the provider;

(i) The veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided (38 U.S.C.A. 
§ 1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veterans, primarily those who 
receive emergency treatment for a service-connected disability).  
38 C.F.R. § 17.1002.

Additionally, more generally, in claims for Veteran's benefits, 
when there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

The record reflects that the veteran reported to the emergency 
department of LRMC around 2 p.m. on November 9, 2006.  An 
emergency department note indicates that Veteran was requesting 
detoxification from alcohol and that he had reported drinking 
heavily that morning.  It was noted that the Veteran had a 
longstanding history of drinking for many years.  Physical 
examination revealed an essentially comfortable appearing, mildly 
intoxicated male, in no distress.  The initial diagnostic 
impression was alcohol intoxication with request for detox.  An 
IV was placed and a banana bag was administered.  A blood alcohol 
level was subsequently taken at 3:50 p.m. and found to be .427.  
It was noted that this was a markedly elevated level. 

The Veteran remained at the emergency department until that 
evening, when, at 9:40 p.m. another blood alcohol level was 
taken, revealing a finding of .239.  On the basis of this lowered 
level, the Veteran was found to be medically stable.  
Consequently he was transferred to a medical observation unit at 
approximately 11:20 p.m.  He stayed on the unit and received 
further detoxification treatment until 8 A.M. the next morning.  
A report of contact reflects that the VAMC was contacted by LRMC 
sometime after 12:10 AM on November 10, 2006 and that it was 
noted that the Veteran was being held on the medical observation 
unit and that he could be transferred.  However, there is no 
indication that LRMC attempted to transfer the Veteran prior to 
placing him on the observation unit.  Instead, the Veteran was 
transferred to a Bartow, Florida Detoxification Center at 8 AM on 
November 10, 2006.  Prior to the Veteran leaving LRMC, it was 
noted that his wife had died on October [redacted], 2006 from cancer, 
that the Veteran was grieving her loss and that his drinking had 
increased since her death.  

As noted, the medical evidence shows that soon after the Veteran 
came into the LRMC emergency room, his blood alcohol level was 
found to be .427 and that medical staff from LRMC, as reflected 
in their submitted statements, found that the Veteran was in need 
of immediate medical attention.  Additionally, although the VAMC 
found the initial emergency room treatment was not emergent, the 
Board notes that this finding did not include any explanation as 
to why the presence of such a high blood alcohol level would not 
constitute a medical emergency.  Accordingly, given the high 
blood alcohol level initially found at the emergency room, the 
Board finds that a prudent layperson would reasonably expected 
that the absence of immediate medical attention would have 
resulted in placing the health of the Veteran in serious jeopardy 
through serious impairment to bodily functions, or serious 
dysfunction of bodily organs or parts.  Thus, the emergency room 
treatment was for a condition of such a nature that a prudent 
layperson would have expected that delay in seeking immediate 
medical attention would have been hazardous to life or health.  
38 C.F.R. § 17.1002(b).  

Additionally, regarding the feasibility of LRMC treatment, the 
Board notes that the  the LRMC is approximately 2 miles from the 
Veteran's home whereas, the closest VA facility, with emergency 
room facilities, the VAMC, is approximately 37 miles from the 
Veteran's home.  Accordingly, given the Veteran's fragile medical 
state at the time, and given that an ambulance likely would have 
transported him to the LRMC, rather than undergoing the much 
longer trip to the VAMC, the Board finds that the VAMC was not 
feasibly available to provide the initial emergency room 
treatment on November 9, 2006.  38 C.F.R. § 17.1002(c).  

The Board also notes that the record shows that the Veteran is 
financially liable for the treatment received at LRMC and that 
the Veteran was enrolled in the VA health care system.  Also, a 
November 10, 2006 LRMC medical history indicates that the Veteran 
reported that he had last been seen by his medical doctor at the 
VAMC one year prior, thus reasonably indicating that he had 
received VA treatment in the last 24 months.  Additionally, there 
is no indication that the Veteran had any additional healthcare 
coverage aside from VA healthcare, to cover the cost of the LRMC 
treatment and there is no indication that the treatment received 
was for a condition caused by an accident or work-related injury.  
Further, as the Veteran does not have any service-connected 
disabilities, he is not eligible for payment or reimbursement of 
the LRMC expenses under 38 U.S.C.A. § 1728.  38 C.F.R. 
§ 17.1002(e-i). 

Accordingly, all criteria under 38 U.S.C.A. § 1725 are met for 
the treatment the Veteran received at the LRMC emergency room on 
November 9, 2006 and payment or reimbursement of the medical 
expenses incurred for this emergency room treatment is warranted.  

As for the subsequent treatment the Veteran received at the LRMC 
medical observation unit, the Board notes that prior to transfer 
from the LRMC emergency room to the medical unit, it was noted 
that the Veteran's blood alcohol level had decreased to .239 and 
that he was "medically stable."  The LRMC contends that at this 
point in the Veteran's treatment, he still had to remain at the 
hospital for "observation."  However, given the great reduction 
in his blood alcohol level and the finding that he was medically 
stable, the evidence indicates that he could have been safely 
transferred to the VAMC or other federal facility for further 
treatment, rather than to the medical unit at LRMC.  Thus, the 
Board finds that at that point, a continued medical emergency was 
not present.  Consequently, as this criterion is not met, payment 
or reimbursement of the medical expenses incurred at LRMC on 
November 9, 10, 2010 after the initial emergency room treatment 
on November 9th, is not warranted.

The Board notes that effective October 10, 2008, the provisions 
of 38 U.S.C.A. § 1725 and § 1728 were amended.  See Veterans' 
Mental Health and Other Care Improvements Act of 2008, Pub. L. 
No. 110-387, § 402, 122 Stat. 4110 (2008).  Relevant to the 
instant case, the new law amends 38 U.S.C.A. § 1725 and to make 
the payment or reimbursement by VA of private treatment mandatory 
as opposed to discretionary, if all of the pertinent criteria 
outlined above are otherwise satisfied. Additionally, the 
amendment added a provision, which essentially expands the 
meaning of "emergency treatment" to include treatment rendered 
(1) until such time as the Veteran can be transferred safely to a 
VA facility or other Federal facility and such facility is 
capable of accepting such transfer; or . . . (2) until such time 
as a Department facility or other Federal facility accepts such 
transfer if: (A) at the time the Veteran could have been 
transferred safely to a Department facility or other Federal 
facility, no Department facility or other Federal facility agreed 
to accept such transfer; and (B) the non-Department facility in 
which such medical care or services was furnished made and 
documented reasonable attempts to transfer the Veteran to a 
Department facility or other Federal facility.  Id.

It is not clear whether this amendment applies to claims for 
payment or reimbursement of medical expenses filed prior to 
October 10, 2008, such as the instant claim.  However, even 
assuming arguendo that the amendment applies to the instant 
claim, the evidence does not show any documented attempts by LRMC 
to actually transfer the Veteran to a VA or other federal 
facility subsequent to his emergency room treatment, nor is there 
any other evidence of record to suggest that any such affirmative 
attempt to transfer was made.  Instead, the record simply 
indicates that the LRMC contacted the VAMC sometime after 12:10 
AM on November 10, 2006, indicating that at that point, the 
Veteran could be transferred. Accordingly, in the instant case, 
the Board finds that under the amendment, a medical emergency 
still ceased to be present once the Veteran's blood alcohol level 
had decreased to .239 and he was noted to be medically stable.  
Id.  Thus, under the amendment, payment or reimbursement of the 
expenses incurred for the treatment received at LRMC on November 
9 and 10, 2010 after the initial November 9th emergency room 
treatment, is not warranted.
 
For all the foregoing reasons, the Board finds that payment or 
reimbursement of the expenses incurred during the emergency room 
treatment of the Veteran at LRMC on November 9, 2006 are 
warranted and that payment or reimbursement of the expenses 
incurred during the subsequent treatment received by the Veteran 
at the medical observation unit of LRMC on November 9 and 10, 
2006 are not warranted.  In reaching the decision to deny payment 
or reimbursement of the expenses incurred subsequent to the 
emergency room treatment, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the competent, probative evidence is against this portion of the 
claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

Payment or reimbursement of the medical expenses incurred in 
connection with the Veteran's emergency room care at Lakeland 
Regional Medical Center (LRMC) on November 9, 2006 is granted to 
this extent, subject to VA regulations governing the payment of 
such monetary awards.

Payment or reimbursement of the medical expenses incurred in 
connection with the Veteran's care at Lakeland Regional Medical 
Center (LRMC) on November 9, 10, 2006, after the initial November 
9th emergency room treatment, is denied to this extent.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


